DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/17/2022 have been fully considered but they are not persuasive for claims 1 – 5. 8 – 11, 17 and 20 - 22.
Applicant argues that prior art DE 29822515 does not disclose that the entire mounting surface of the clamping ring 6 is not in direct contact with the mounting surface of the sliding ring 3 of DE, as the clamping ring is an O-ring with a single surface and the single surface is the only surface of the O-ring 6 that can be considered as a mounting surface, and only a part of the surface of O-ring 6 is in contact with sliding ring 3.
Examiner notes that the clamping ring 6 of DE is compressed between the housing and the sliding ring 3 and the flat surface of clamping ring 6 is formed as the mounting surface of the clamping ring. The entirety of the mounting surface of the clamping ring is in direct contact with the mounting surface of the sliding ring 3 of DE.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 8 – 11, 17 and 20 - 22 are rejected under 35 U.S.C. 103 as being rejected over Dobrolyubov (U.S. PG Pub # 20130001884) in view of DE (DE 29822515).

Regarding claim 1, Dobrolyubov discloses a seal assembly (fig 2) configured to seal a first machine part relative to a second machine part (seal between bearing support and shaft, Para 0034), the seal assembly comprising:

a sliding ring (1, fig 1 same as fig 2) provided on the first machine part (bearing support, Par 0034), the sliding ring having a sealing surface configured to slidingly abut a counter surface of the second machine part (sliding surface of 1 on shaft, fig 2, Par 0034) and a mounting surface radially spaced from the seal surface (top surface of 1 spaced from bottom/sliding surface of 1, fig 2), and
wherein the sliding ring includes a plurality of circumferentially spaced recesses (6, fig 1 same as fig 2) in the seal surface that extend axially and radially into the sliding ring (recesses 6 extends axially and radially, fig 2).

Dobrolyubov does not disclose a clamping ring having a mounting surface, an entirety of the mounting surface of the clamping ring being in direct contact with the mounting surface of the sliding ring, the clamping ring being configured to exert a force on the sliding ring in a direction of the counter surface,
wherein at least a part of the seal surface lies directly radially inward or directly radially outward of the mounting surface of the clamping ring.
However, DE teaches a clamping ring (6, fig 1) having a mounting surface (bottom surface of 6, fig 1), an entirety of the mounting surface of the clamping ring being in direct contact with the mounting surface of the sliding ring (bottom surface of 6 contacting top surface of 3, fig 1), the clamping ring being configured to exert a force on the sliding ring in a direction of the counter surface (6 forces 3, fig 1),
wherein at least a part of the seal surface lies directly radially inward or directly radially outward of the mounting surface of the clamping ring (seal surface of 1 radially inwardly of mounting surface of 6, fig 1).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the clamping ring of DE with the sliding ring of Dobrolyubov so that ring 6 acts on the seal ring 3 with counter-pressure (DE Para 0015 of the translation attached).

Regarding claim 2, the combination of Dobrolyubov and DE discloses the seal assembly, wherein the recesses merge into the seal surface in an axial direction and in a circumferential direction (Dobrolyubov – recesses 6 merge into the seal surface axially and radially, fig 2).

Regarding claim 8, the combination of Dobrolyubov and DE discloses the seal assembly, wherein the outer surfaces of the sliding ring and inner surfaces of the recesses form, with the seal surface, a sealing edge extending in the circumferential direction, which seal surface is wave-shaped (wave shape with recesses 6 on the seal surface of 1 of Dobrolyubov).

Regarding claim 9, the combination of Dobrolyubov and DE discloses the seal assembly, wherein the recesses are formed at a first axial side of the sliding ring and at a second axial side of the sliding ring (Dobrolyubov - recesses at two axial sides of ring 1, fig 2).

Regarding claim 10, the combination of Dobrolyubov and DE discloses the seal assembly, wherein the recesses at the first axial side of the sliding ring are circumferentially offset from the recesses at the second axial side of the sliding ring (DE - recesses at the first axial side of the ring are circumferentially offset from the recesses at the second axial side of the ring, fig 1).

Regarding claim 11, the combination of Dobrolyubov and DE discloses the seal assembly, wherein the recesses are arcuate in the axial direction and in the radial direction (Dobrolyubov 6, fig 2 are arcuate), wherein outer surfaces of the sliding ring and inner surfaces of the recesses form, with the seal surface, a sealing edge extending in the circumferential direction, which seal surface is wave-shaped (wave shape with recesses 6 on the seal surface of 1 of Dobrolyubov),
wherein the recesses are formed at a first axial side of the sliding ring and at a second axial side of the sliding ring (6 on both sides of 1, fig 2 of Dobrolyubov), and
wherein the recesses at the first axial side of the sliding ring are circumferentially offset from the recesses at the second axial side of the sliding ring (6 on the axial sides of 1 are offset, fig 1 of Dobrolyubov).
Dobrolyubov does not disclose wherein the recesses merge into the seal surface in an axial direction at an angle of 35° to 55° and in a circumferential direction at an angle of 10° to 35°,
wherein axially outer surfaces of the sliding ring lying between the recesses merge into the seal surface at an angle of 70° to 90°,
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the angle, limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide a better pumping effect for the fluid to be sealed.  In re Aller, 105 USPQ 233.  

Regarding claim 13, the combination of Dobrolyubov and DE discloses the seal assembly, wherein the sliding ring includes first and second axial side walls extending from the seal surface (Dobrolyubov - side walls of 1 extending from seal surface, fig 2).

Regarding claim 14, the combination of Dobrolyubov and DE discloses the seal assembly, wherein the recesses extend axially into the first side wall and radially into the seal surface (recesses 6 of Dobrolyubov extend axially into the right side wall and radially into the seal/bottom surface of 1, fig 2).

Regarding claim 15, the combination of Dobrolyubov and DE discloses the seal assembly, wherein the recesses have an inner surface having a curvature of a sphere or a curvature of an ellipsoid (sphere shaped recesses 6, fig 5 same as fig 2 of Dobrolyubov).

Regarding claim 16, Dobrolyubov discloses a seal assembly configured to seal a rotatable machine part relative to a fixed machine part (Dobrolyubov 1 seals bearing support and shaft, fig 2, Par 0034), the seal assembly comprising:

a sliding ring (Dobrolyubov 1, fig 1 same as fig 2) provided on the fixed machine part (shaft, fig 2, Para 0034), the sliding ring having a sealing surface configured to slidingly abut a counter surface of the movable machine part (Dobrolyubov bottom surface of 1 abuts surface of shaft, fig 2, Para 0034), and a mounting surface radially spaced from the seal surface (Dobrolyubov top surface of 1 radially spaced from seal/bottom surface of 1, fig 2) and first and second axially spaced side walls extending away from the seal surface (Dobrolyubov side walls of 1 extending away from seal/ bottom surface of 1, fig 2), and
wherein the sliding ring includes a plurality of circumferentially spaced recesses (Dobrolyubov 6, fig 2) that extend radially into the seal surface (Dobrolyubov 6 extends radially into the bottom surface of 1, fig 2) and axially into the first axial side wall (Dobrolyubov 6 extends into the right side wall of 1, fig 2), and
wherein the seal surface is at least partially located between the first radial plane and the second radial plane (Dobrolyubov –seal/bottom surface of 1 between two radial planes/side surfaces of 1, fig 2).
Dobrolyubov does not disclose a clamping ring having a mounting surface, an entirety of the mounting surface of the clamping ring being in direct contact with the mounting surface of the sliding ring, and configured to exert a force on the sliding ring in a direction of the counter surface, the clamping ring being bounded by a first radial plane and a second radial plane parallel to the first radial plane.
However, DE teaches a clamping ring (6, fig 1) having a mounting surface (bottom surface of 6, fig 1), an entirety of the mounting surface of the clamping ring being in direct contact with the mounting surface of the sliding ring (bottom surface of 6 contacting top surface of 3, fig 1), the clamping ring being configured to exert a force on the sliding ring in a direction of the counter surface (6 forces 3, fig 1), the clamping ring being bounded by a first radial plane and a second radial plane parallel to the first radial plane (Dobrolyubov two radial planes/side surfaces of 6, fig 1).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the clamping ring of DE with the sliding ring of Dobrolyubov so that ring 6 acts on the seal ring 3 with counter-pressure (DE Para 0015 of the translation attached).

Regarding claim 17, Dobrolyubov discloses a seal assembly configured to seal a rotatable machine part relative to a fixed machine part (1 seals bearing support and shaft, Para 0034), the seal assembly comprising:

a sliding ring provided on the fixed machine part (1 on shaft, fig 2, Para 0034), the sliding ring having a sealing surface (bottom surface of 1, fig 2) configured to slidingly abut a counter surface of the movable machine part (1 against shaft, fig 2) and first and second axial side walls extending away from the seal surface (side walls away from bottom surface of 1, fig 2), and
wherein the sliding ring includes a first plurality of circumferentially spaced recesses (6 on the right side of 1, fig 2) that extend radially into the seal surface and axially into the first axial side wall (6 extend axially and radially into the bottom surface and right side surface of 1, fig 2), 
wherein the sliding ring includes a second plurality of circumferentially spaced recesses (6 on the left side of 1, fig 2) that extend radially into the seal surface and axially into the second axial side wall (6 extend radially and axially, fig 2), the second plurality of circumferentially spaced recesses being circumferentially offset from the first plurality of circumferentially spaced recesses (6 on the left are offset from 6 on the right, fig 2). 
Dobrolyubov does not disclose a clamping ring configured to exert a force on the sliding ring in a direction of the counter surface;
wherein each of the first and second pluralities of circumferentially spaced recesses is bowl shaped.
However, DE teaches a clamping ring (6, fig 1) configured to exert a force on the sliding ring in a direction of the counter surface (6 forces 3, Para 0015);
wherein each of the first and second pluralities of circumferentially spaced recesses is bowl shaped (4 with bowl shape, fig 1) (Definition of bowl shape according to thefreedictionary.com is having a concave shape with an open top like a bowl concave-curving inward).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the clamping ring of DE with the sliding ring of Dobrolyubov so that ring 6 acts on the seal ring 3 with counter-pressure (DE Para 0015 of the translation attached) and modify the shape of the recesses of Dobrolyubov with that of DE to provide uninterrupted lubrication (DE abstract).

Regarding claim 20, the combination of Dobrolyubov and DE discloses the seal assembly, wherein the seal surface lies entirely directly radially inward or entirely directly radially outward of the mounting surface of the clamping ring (Dobrolyubov - seal surface of 1 radially inwardly of mounting surface of 6, fig 1 of DE).
Regarding claim 21, the combination of Dobrolyubov and DE discloses the seal assembly, wherein the first machine part includes a circumferential groove (DE groove of housing, fig 1) and wherein the clamping ring and at least a portion of the sliding ring are located in the groove (Dobrolyubov 1 in the groove of housing surrounding 6 and 3, fig 1 of DE and DE 6 in the groove of housing, fig 1).
Regarding claim 22, the combination of Dobrolyubov and DE discloses  the seal assembly,

wherein each of the plurality of circumferentially spaced recesses is bowl-shaped (DE - 4 with bowl shape, fig 1) (Definition of bowl shape according to thefreedictionary.com is having a concave shape with an open top like a bowl concave-curving inward).

Regarding claim 3, the combination of Dobrolyubov and DE discloses the seal assembly, wherein inner surfaces of the recesses merge into the seal surface in the circumferential direction (recesses 6 of Dobrolyubov merge into seal/ bottom surface of 1, fig 2).
The combination of Dobrolyubov and DE does not disclose wherein inner surfaces of the recesses merge into the seal surface in the circumferential direction at an angle of 10° to 35°.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the angle, limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide a better pumping effect for the fluid to be sealed.  In re Aller, 105 USPQ 233.  

Regarding claim 4, the combination of Dobrolyubov and DE discloses the seal assembly, wherein inner surfaces of the recesses merge into the seal surface in the axial direction.
The combination of Dobrolyubov and DE does not disclose wherein inner surfaces of the recesses merge into the seal surface in the circumferential direction at an angle of 10° to 35°.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the angle, limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide a better pumping effect for the fluid to be sealed.  In re Aller, 105 USPQ 233.  

Regarding claim 5, the combination of Dobrolyubov and DE discloses the seal assembly, wherein axially outer surfaces of the sliding ring lying between the recesses merge into the seal surface.
The combination of Dobrolyubov and DE does not disclose wherein axially outer surfaces of the sliding ring lying between the recesses merge into the seal surface at an angle of 70° to 90°.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the angle, limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide a better pumping effect for the fluid to be sealed.  In re Aller, 105 USPQ 233.  
Allowable Subject Matter
Claims 23 – 29 are  allowed.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. SUSMITHA KONERU whose telephone number is (571)270-5333.  The examiner can normally be reached on Monday – Friday from 9 A.M.- 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. K./
Examiner, Art Unit 3675
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675